 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Intervenor did circulate a leaflet containing the two allegedmisrepresentations.However, even assuming that the two items weremisrepresentations, they were not deliberate misstatements of materialfacts within the Intervenor's special knowledge which the employeescould not properly evaluate.Accordingly, the Intervenor's circula-tion of the leaflet has not been shown to exceed the standards of legiti-mate campaign propaganda so as to impair the employees' free choicein the election 9As we have overruled the objections to the election and as the tallyof ballots shows that the Intervenor received a majority of the validballots cast, we shall certify the Intervenor as the collective-bargain-ing representative of the employees in the appropriate unit.[The Board certified Local Union No. 59, Chauffeurs, Warehouse-men and Helpers, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, as the collective-bargaining representative of the employees of the Employer in theappropriate unit.]9C. IfWheeler Manufacturing Company,118 NLRB 698.California Vegetables Concentrates,Inc.andPacking HouseEmployees andWarehousemen'LocalUnionNo. 698,I.B. T. C. W. & H. A., Petitioner.Case No. 20-RC-3418.March 31, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before M. C. Dempster, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.1The Board having been notified bythe AFL-CIO that itdeems the Teamsters' certifi-cate of affiliation revoked by convention action, the identification of this Union is herebyamended.120 NLRB No. 40. CALIFORNIA VEGETABLES CONCENTRATES, INC.2674.The parties agree that the overall production and maintenanceunit sought by the Petitioner is appropriate.However, the Petitionerwould include and the Employer would exclude certain alleged casualor seasonal employees.The Employer, which is engaged in dehydrating vegetables andfruits, operates its plant continuously throughout the year; however,its labor force fluctuates according to weather conditions and theavailability of fruits and vegetables for processing.Thus, during1957, its work force fluctuated from a high employment figure of 448to a low employment figure of 110. To meet its employment require-ments the Employer has a complement of about 165 regular employees,being those employees who have completed a probationary period;who are willing to work for the Employer whenever they are needed;and who have job seniority and preferential reemployment rights.2During peak periods, when the Employer's needs exceed its regularemployee complement, and which in 1956 occurred during February,March, May, October, and November, the Employer hires additionalemployees which it classifies as recurrent and casual employees. Theseemployees, as a rule, have jobs at canneries in the area and work forthe Employer during periods of slack at their regular place of em-ployment.Recurrent employees are distinguished from casual em-ployees in that they have previously worked for the Employer and,because they have indicated an interest in further employment, theyare offered work in preference to other applicants.Both groups,however, are hired on a temporary basis; they are not expected toremain with the Employer if they are offered employment at plantswhere they have seniority; and they may or may not return duringsubsequent peak periods or seasons.3Although they perform thesame duties as regular employees and receive the same rate of pay,they do not share in the Employer's health or vacation plan or receiveother benefits enjoyed by regular employees.From the foregoing and the entire record, it is clear and we findthat, although at some periods of the year the Employer has peakand low periods of production, necessitating augmentation and re-duction of its labor complement, it operates on an annual basis witha representative work force of regular year-round employees, ratherthan on a seasonal basis with a work force composed primarily ofseasonal employees.4 It is also clear, and we find, that the employees2 Some regular employees are temporarily laid off during low production periods suchas those which occurred during June and December of 19563The Employer was unable to state what proportion of the recurrent and casual em-ployees return during subsequent peaks'Cases relied on by thePetitioner involving operations primarily seasonal in nature,such asImperial Rice Mills,Inc,110 NLRB 612, are therefore inapposite.Moreover, asthe Board does not include categories of employees in a unit without finding them eligibleto vote,cases suchasMarvel RoofingProducts,Incorporated,108 NLRB 292, are nolonger controlling. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDclassified as recurrent and casual employees are temporary seasonalemployees who do not have a sufficient community of interest withthe regular employees to warrant their inclusion in the same unit withthe regular employees.'We shall, therefore, exclude them.As the parties are otherwise in agreement as to the unit, we findthat the following employees at the Employer's Modesto, California,plant, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees, excluding all temporaryseasonal employees, office clerical employees, laboratory technicians orhelpers, the fieldman, plant superintendent, quality control man, thehead floorlady, the foremen, guards, and all other supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]5 American Rice Growers Association,115 NLRB 275.As we are excluding temporaryseasonal employees from the unit,we deny the Petitioner's request that the election be-referred until the September-November peak season.Di Giorgio Wine Company d/b/a Santa Fe Vintage Co.andFood,Drug & Beverage Warehousemen&ClericalEmployees'Union,Local#595, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case No. 01-RC-5047.March 31, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William G. Wilkerson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.Petitioner seeks a unit of production and maintenance employeesat the Employer's Los Angeles plant, where bottling and distributingare done.The Employer contends that the petition is barred by acontract executed on November 7, 1956, with the Distillery Workers,whom it refers to as the Intervenor and whose official title is Distillery,Rectifying,Wine and Allied Workers' International Union of120 NLRB No. 41.